The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Claims 1-20 are presented for examination in this application (16/883,916) filed on May 26, 2020.
The Examiner cites particular sections in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Claims 1-20 are pending for consideration. 
Drawings
The drawings submitted on May 26, 2020 have been considered and accepted.
Information Disclosure Statement
Acknowledgment is made of the information disclosure statements filed on April 8, 2021 and April 29, 2021. U.S. patents and Foreign Patents have been considered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 respectively of copending Application No. 16/883,918 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the only major difference is that this instance application uses  “zone” and “pluarlity of zones”, while the copending application uses “stream” and “pluarlity of streams”.   
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
    
 The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as claims recite “copy previous delta data”, where it is unclear what this previous delta data means and if it has been referenced with a different operation that took place prios to the copying or not.
Claim 7  is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as claims recite “the partitioned section size”, where there is an insufficient antecedent basis for these limitations of the claim.
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as claims recite “delta data” (line 15), where it is unclear what this delta data is the same as in line 13 or different.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as claims recite “about once per minute”, where the term “about” does not clearly define the meets and bounds of the timing limitation.
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as claims recite “majority of the ranks”, where the term “majority” does not clearly define the meets and bounds of the rnak numbering limitation.
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as claims recite “about 1 zone to about 5 zones”, where the term “about” does not clearly define the meets and bounds of the zone limitation.
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as claims recite “about 1 rank to about 10 ranks”, where the term “about” does not clearly define the meets and bounds of the rank limitation.
All dependent claims are rejected as having the same deficiencies as the claims they depend from.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


16.	Claims 1, 5-8, 12, 14, 15, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al.  (US PGPUB 2018/0329818 hereinafter referred to as Cheng), in view of Lee et al. (US PGPUB 2020/0293401 hereinafter referred to as Lee), 
As per independent claim 1, Cheng discloses a storage device, comprising: a non-volatile storage unit, wherein a capacity of the non-volatile storage unit is divided into a plurality of zones [(Paragraphs 0016-0021; FIGs. 1 and 2A) wherein FIG. 1 depicts an example host system 110 operably connected to an example data storage system, according aspects of the subject technology. In the depicted example, the data storage system 120 (e.g., a solid-state drive) includes a controller 130, volatile memory 140, and a non-volatile solid-state memory array 150, where the flash devices of memory array 150 may be divided into blocks. Each data block may be further divided into data units. A "data unit" as described herein, may include a page of data. For example, each data block may be 128 kilobytes (K bytes) in size, and each data unit may be 4 kilobytes (K bytes) in size. In this example, each data block has 32 4 K byte data units. The data blocks may have other sizes besides 128 K bytes, including, but not limited, to 256 K bytes or 512 K bytes. For example, a 256 K byte data block may have 64 4 K byte data. units. The data units may also have other sizes besides 4 K bytes. For example, the data units may have any size that is a multiple of 1 K bytes or 2 K bytes to correspond to the claimed limitation], and wherein the non-volatile storage unit comprises a plurality of dies, each of the plurality of dies comprising a plurality of erase blocks [(Paragraphs 0016-0021; FIGs. 1 and 2A) wherein the Non-volatile solid-state memory array 150 may include multiple non-volatile devices (e.g., flash memory die). Memory array 150 may include multiple flash memory devices split among multiple channels. Each flash memory device may comprise one or more physical flash chips, or may comprise different numbers of flash chips. For example, within solid-state memory array 150, some of the flash memory devices may comprise one flash chip while others may comprise more than one flash chip, where the flash devices of memory array 150 may be divided into blocks. Each data block may be further divided into data units. A "data unit" as described herein, may include a page of data. For example, each data block may be 128 kilobytes (K bytes) in size, and each data unit may be 4 kilobytes (K bytes) in size. In this example, each data block has 32 4 K byte data units. The data blocks may have other sizes besides 128 K bytes, including, but not limited, to 256 K bytes or 512 K bytes. For example, a 256 K byte data block may have 64 4 K byte data. units. The data units may also have other sizes besides 4 K bytes. For example, the data units may have any size that is a multiple of 1 K bytes or 2 K bytes to correspond to the claimed limitation]; a first volatile memory unit; and a controller coupled to the non-volatile storage unit and the first volatile memory unit [(Paragraphs 0016-0021; FIGs. 1 and 2A) FIG. 1 depicts an example host system 110 operably connected to an example data storage system, according aspects of the subject technology. In the depicted example, the data storage system 120 (e.g., a solid-state drive) includes a controller 130, volatile memory 140, and a non-volatile solid-state memory array 150. Controller 130 or one or more components therein, may be configured to execute code or instructions to perform the operations and functionality described herein. For example, controller 130 may be configured to perform operations for managing request flow and address mappings, and to perform calculations and generate commands. Volatile memory 140 may comprise random access memory (RAM), static random-access memory (SRAM), dynamic random-access memory (DRAM), synchronous dynamic random-access memory (SDRAM), such as DDR3, or any combination thereof. The non-volatile solid-state memory array 150 includes flash memory. Memory array 150 may include, according to various aspects, one or more flash integrated circuits, Chalcogenide RAM (C-RAM), Phase Change Memory (PC-RAM or PRAM), Programmable Metallization Cell RAM (PMCRAM or PMCm), Ovonic Unified Memory (OUM), Resistance RAM (RRAM), NANO memory (e.g., single-level cell (SLC) memory, multi-level cell (MLC) memory, or any combination thereof). NOR memory, EEPROM, Ferroelectric Memory (FeRAM), Magnetoresistive RAM (MRAM), other discrete NVM (non-volatile memory) chips, or any combination thereof. Data storage system 120 may further include other types nonvolatile and/or volatile storage, such as magnetic storage to correspond to the claimed limitation], the controller comprising a second volatile memory unit [(Paragraphs 0016-0021 and 0023; FIGs. 1 and 2A) wherein the controller 130 may implement a logical interface. The logical interface may present to the host system 110 the data storage system's memory as a set of logical addresses (e.g., contiguous address) where host or user data may be stored. Internally, the controller 130 may map logical addresses to various physical locations or addresses in the memory 150. The controller 130 includes a buffer 132, which may comprise volatile memory, such RAM, SRAM, DRAM, SDRAM, etc. In some implementations, the buffer 132 may be external to the controller 130. The controller 130 may also include a data integrity module 134 configured to monitor and maintain the integrity of data stored in the data storage system 120. In some implementations, the data integrity module 134 maintains integrity of the data when the data storage system 120 experiences a power interruption or loss condition to correspond to the claimed limitation], wherein the controller is configured to: receive one or more commands to write data to a first zone of the plurality of zones [(Paragraphs 0015, 0020, 0027-0029; FIGs. 1 and 2) wherein the controller 130 may be configured to receive data and/or storage access commands from a storage interface module 112 (e.g., a device driver) of a host system 110. Storage access commands communicated by the storage interface module 112 may include read and write commands issued by the host system 110. Read and write commands may specify a logical address (e.g., logical block addresses or LBAs) used to access the data storage system 120. The controller 130 may execute the received commands in the memory array 150 and the data storage system 120 maintains a journal which contains mapping information for a block. For example, the journal may contain logical-to-physical (and/or physical-to-logical) mapping information for a given block, and the journal may be used to track the host data written to the given block. The journal may include a history of host commands ordered chronologically, Journal data may be periodically flushed or written to the non-volatile solid-state memory array 150 to correspond to the claimed limitation]; generate change log data for the first zone; and copy the change log data for the first zone to the non-volatile storage unit upon experiencing a power failure event  [(Paragraphs 0023-0024, 0028-0031 and 0040-0044; FIGs. 1 and 2) wherein the buffer 132 or volatile memory 140 may be utilized as memory cache, such as a write cache buffer for the memory array 150. For example, data storage system 120 may cache a small amount of host data for various reasons, such as in order to improve write performance. In various implementations, data storage system 120 ensures integrity of host data, particularly in the event that the data storage system experiences a sudden or unexpected power loss. That is, data storage system 120 moves cached host data from the buffer 132 to the non-volatile memory 150, such that the data storage system 120 may further create metadata for incoming host data segments that includes a logical-to-physical mapping between the host data segments currently stored in a cached data unit within the memory cache, and a previously stored data unit of the host data in non-volatile memory array 150. The metadata may be cached with the host data segments in the memory cache, and then stored (e.g., with the host data) in the non-volatile memory array 150 when a host data unit is stored to the memory array to correspond to the claimed limitation]. 
Cheng does not appear to explicitly disclose generate change log data for the first zone in a temporary location in the second volatile memory unit.
However, Lee discloses generate change log data for the first zone in a temporary location in the second volatile memory unit [(Paragraphs 0056-0059; FIG. 1) where Lee teaches where the processor 110, may be configured to first store the data chunk B14 in the first memory 120 and then generate the first parity data of the first data stream; [0059], a plurality of slots may be defined in the first memory 120 and configured to store the parity data and/or the intermediate parity data on the multi-stream data to correspond to the claimed limitation].
Cheng and Lee are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Cheng and Lee before him or her, to modify the method of Cheng to include the function of generating parity data on multi-stream write data and store the parity data in a first buffer and/or a second buffer of Lee because it will enhance data access.
The motivation for doing so would be [“ promoting efficiency use of limited resource of storage device in the storage system that supports multi-stream data” (Paragraphs 0005-0006 and 0048 by Lee)].
Therefore, it would have been obvious to combine Cheng and Lee to obtain the invention as specified in the instant claim.
As per claim 5, Cheng discloses one or more energy storage devices configured to provide power to the controller, wherein the controller is configured to use the power provided by the one or more energy storage devices to copy the change log data for the first zone to the non-volatile storage unit upon experiencing the power failure event [(Paragraphs 0003 and 0031; FIGs. 1 and 2) wherein the data storage system 120 may include a primary power source 160 and a backup power source 170. The primary power source 160, which may be a power supply connected to an alternating current (AC) or direct current (DC) power source, provides power to the data storage system 120 during normal operation. The backup power source is configured to provide temporary power to the data storage system 120 when primary power is interrupted or lost unexpectedly. The backup power source may include one or more power storage devices. For example, the backup power source may include one or more capacitors, such as one or more onboard capacitors or super-capacitors to correspond to the claimed limitation].
As per claim 6, Cheng discloses wherein the first volatile memory unit stores a first logical to physical address table, the first logical to physical address table associating logical block addresses of data to a physical address of where the data is stored in the non-volatile storage unit [(Paragraphs 0015; FIGs. 1 and 2A) wherein the DRAM may contain an addressing table correlating logical addresses used by the host device with physical addresses in the non-volatile flash memory where data is stored. Many flash storage devices are dependent upon a host device to which they are connected for power. On a sudden and unexpected loss of power (e.g., due to the flash storage device being unplugged from the host), the information stored in the volatile memory of a flash storage device may be lost, which may result in data corruption or an undue delay in recreating the addressing table upon the restoration of power. To address this problem, flash storage devices include mechanisms for providing enough emergency power to provide time for the addressing table(s) to be copied to the non-volatile flash memory to correspond to the claimed limitation].
As per claim 7, Cheng discloses wherein the controller is further configured to: partition the first logical to physical address table into sections; and update a second logical to physical address table stored in the non-volatile storage unit, wherein the second logical to physical address table is updated in the partitioned section size [(Paragraphs 0015, 0030 and 0033-0036; FIGs. 1 and 2A) where the data storage system 120 may further create metadata for incoming host data segments that includes a logical-to-physical mapping between the host data segments currently stored in a cached data unit within the memory cache, and a previously stored data unit of the host data in non-volatile memory array 150. The metadata may be cached with the host data segments in the memory cache, and then stored (e.g., with the host data) in the non-volatile memory array 150 when a host data unit is stored to the memory array. Second area of memory 206 may include a caching table, with each metadata entry 208 in the table (labeled a, b, c, d, etc. in the depicted example) being associated with a corresponding cached data unit 204. As an example, when a host data segment is received from host system 110 and stored as part of cached data unit A, a corresponding metadata entry a may be updated to log the newly-received data. As will be described further, each metadata entry 208 may include an identification of host data segments in a data unit previously stored in non-volatile memory array 150 that correspond to recently received host data segments in the corresponding data unit 204, and that require updating to reflect the newly-received data. Each metadata entry 208 may also include an update flag indicating that the previously stored data unit in non-volatile memory array 150 requires updating to correspond to the claimed limitation].
As per independent claim 8, Cheng discloses storage device, comprising: a non-volatile storage unit, wherein a capacity of the non-volatile storage unit is divided into a plurality of zones [(Paragraphs 0016-0021; FIGs. 1 and 2A) wherein FIG. 1 depicts an example host system 110 operably connected to an example data storage system, according aspects of the subject technology. In the depicted example, the data storage system 120 (e.g., a solid-state drive) includes a controller 130, volatile memory 140, and a non-volatile solid-state memory array 150, where the flash devices of memory array 150 may be divided into blocks. Each data block may be further divided into data units. A "data unit" as described herein, may include a page of data. For example, each data block may be 128 kilobytes (K bytes) in size, and each data unit may be 4 kilobytes (K bytes) in size. In this example, each data block has 32 4 K byte data units. The data blocks may have other sizes besides 128 K bytes, including, but not limited, to 256 K bytes or 512 K bytes. For example, a 256 K byte data block may have 64 4 K byte data. units. The data units may also have other sizes besides 4 K bytes. For example, the data units may have any size that is a multiple of 1 K bytes or 2 K bytes to correspond to the claimed limitation], and wherein the non-volatile storage unit comprises a plurality of dies, each of the plurality of dies comprising a plurality of erase blocks [(Paragraphs 0016-0021; FIGs. 1 and 2A) wherein the Non-volatile solid-state memory array 150 may include multiple non-volatile devices (e.g., flash memory die). Memory array 150 may include multiple flash memory devices split among multiple channels. Each flash memory device may comprise one or more physical flash chips, or may comprise different numbers of flash chips. For example, within solid-state memory array 150, some of the flash memory devices may comprise one flash chip while others may comprise more than one flash chip, where the flash devices of memory array 150 may be divided into blocks. Each data block may be further divided into data units. A "data unit" as described herein, may include a page of data. For example, each data block may be 128 kilobytes (K bytes) in size, and each data unit may be 4 kilobytes (K bytes) in size. In this example, each data block has 32 4 K byte data units. The data blocks may have other sizes besides 128 K bytes, including, but not limited, to 256 K bytes or 512 K bytes. For example, a 256 K byte data block may have 64 4 K byte data. units. The data units may also have other sizes besides 4 K bytes. For example, the data units may have any size that is a multiple of 1 K bytes or 2 K bytes to correspond to the claimed limitation]; a first volatile memory unit comprising a plurality of ranks, wherein the plurality of ranks are divided into one or more sections; and a controller coupled to the non-volatile storage unit and the first volatile memory unit, the controller comprising a second volatile memory unit [(Paragraphs 0016-0021; FIGs. 1 and 2A) FIG. 1 depicts an example host system 110 operably connected to an example data storage system, according aspects of the subject technology. In the depicted example, the data storage system 120 (e.g., a solid-state drive) includes a controller 130, volatile memory 140, and a non-volatile solid-state memory array 150. Controller 130 or one or more components therein, may be configured to execute code or instructions to perform the operations and functionality described herein. For example, controller 130 may be configured to perform operations for managing request flow and address mappings, and to perform calculations and generate commands. Volatile memory 140 may comprise random access memory (RAM), static random-access memory (SRAM), dynamic random-access memory (DRAM), synchronous dynamic random-access memory (SDRAM), such as DDR3, or any combination thereof. The non-volatile solid-state memory array 150 includes flash memory. Memory array 150 may include, according to various aspects, one or more flash integrated circuits, Chalcogenide RAM (C-RAM), Phase Change Memory (PC-RAM or PRAM), Programmable Metallization Cell RAM (PMCRAM or PMCm), Ovonic Unified Memory (OUM), Resistance RAM (RRAM), NANO memory (e.g., single-level cell (SLC) memory, multi-level cell (MLC) memory, or any combination thereof). NOR memory, EEPROM, Ferroelectric Memory (FeRAM), Magnetoresistive RAM (MRAM), other discrete NVM (non-volatile memory) chips, or any combination thereof. Data storage system 120 may further include other types nonvolatile and/or volatile storage, such as magnetic storage; The controller 130 includes a buffer 132, which may comprise volatile memory, such RAM, SRAM, DRAM, SDRAM, etc. In some implementations, the buffer 132 may be external to the controller 130. The controller 130 may also include a data integrity module 134 configured to monitor and maintain the integrity of data stored in the data storage system 120 to correspond to the claimed limitation], wherein the controller is configured to: receive one or more write commands to write data to one or more zones of the plurality of zones [(Paragraphs 0015, 0020, 0027-0029; FIGs. 1 and 2) wherein the controller 130 may be configured to receive data and/or storage access commands from a storage interface module 112 (e.g., a device driver) of a host system 110. Storage access commands communicated by the storage interface module 112 may include read and write commands issued by the host system 110. Read and write commands may specify a logical address (e.g., logical block addresses or LBAs) used to access the data storage system 120. The controller 130 may execute the received commands in the memory array 150 and the data storage system 120 maintains a journal which contains mapping information for a block. For example, the journal may contain logical-to-physical (and/or physical-to-logical) mapping information for a given block, and the journal may be used to track the host data written to the given block. The journal may include a history of host commands ordered chronologically, Journal data may be periodically flushed or written to the non-volatile solid-state memory array 150 to correspond to the claimed limitation]; and copy the one or more sections of the plurality of ranks of the first volatile memory unit to the non-volatile storage unit, wherein one section of the one or more sections is copied to the non-volatile storage unit at a time upon a predetermined amount of time expiring [(Paragraphs 0015, 0023-0024, 0028-0031 and 0040-0044; FIGs. 1 and 2) wherein the buffer 132 or volatile memory 140 may be utilized as memory cache, such as a write cache buffer for the memory array 150. For example, data storage system 120 may cache a small amount of host data for various reasons, such as in order to improve write performance. In various implementations, data storage system 120 ensures integrity of host data, particularly in the event that the data storage system experiences a sudden or unexpected power loss. That is, data storage system 120 moves cached host data from the buffer 132 to the non-volatile memory 150, such that the data storage system 120 may further create metadata for incoming host data segments that includes a logical-to-physical mapping between the host data segments currently stored in a cached data unit within the memory cache, and a previously stored data unit of the host data in non-volatile memory array 150. The metadata may be cached with the host data segments in the memory cache, and then stored (e.g., with the host data) in the non-volatile memory array 150 when a host data unit is stored to the memory array to correspond to the claimed limitation].
Cheng does not appear to explicitly disclose update delta data associated with at least one zone of the one or more zones for each of the one or more write commands received in the second volatile memory unit, wherein delta data is updated for a particular zone each time a command is received to write data to the particular zone; copy the updated delta data associated with the at least one zone from the second volatile memory unit to the plurality of ranks of the first volatile memory unit.
However, Lee discloses update delta data associated with at least one zone of the one or more zones for each of the one or more write commands received in the second volatile memory unit [(Paragraphs 0076) where Lee discloses that, based on no empty slot being in the plurality of slots of the first memory 120, the processor 110 may be configured to transfer data in the one slot of the plurality of slots of the first memory 120 to the second memory 130, and to transfer the parity data and/or the intermediate parity data stored in the second memory 130 into the one slot to correspond to the claimed limitation], wherein delta data is updated for a particular zone each time a command is received to write data to the particular zone [(Paragraphs 0076) where Lee discloses that, based on no empty slot being in the plurality of slots of the first memory 120, the processor 110 may be configured to transfer data in the one slot of the plurality of slots of the first memory 120 to the second memory 130, and to transfer the parity data and/or the intermediate parity data stored in the second memory 130 into the one slot to correspond to the claimed limitation]; copy the updated delta data associated with the at least one zone from the second volatile memory unit to the plurality of ranks of the first volatile memory unit [(Paragraphs 0076-0077) where Lee discloses that, based on no empty slot being in the plurality of slots of the first memory 120, the processor 110 may be configured to transfer data in the one slot of the plurality of slots of the first memory 120 to the second memory 130, and to transfer the parity data and/or the intermediate parity data stored in the second memory 130 into the one slot to correspond to the claimed limitation].
Cheng and Lee are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Cheng and Lee before him or her, to modify the method of Cheng to include the function of generating parity data on multi-stream write data and store the parity data in a first buffer and/or a second buffer of Lee because it will enhance data access.
The motivation for doing so would be [“ promoting efficiency use of limited resource of storage device in the storage system that supports multi-stream data” (Paragraphs 0005-0006 and 0048 by Lee)].
Therefore, it would have been obvious to combine Cheng and Lee to obtain the invention as specified in the instant claim.
As per claim 12, Cheng discloses one or more energy storage devices configured to provide power to the controller, wherein the controller is configured to use the power provided by the one or more energy storage devices to copy the one or more sections of the plurality of ranks of the first volatile memory unit to the non-volatile storage unit upon experiencing a power failure event [(Paragraphs 0003 and 0031; FIGs. 1 and 2) wherein the data storage system 120 may include a primary power source 160 and a backup power source 170. The primary power source 160, which may be a power supply connected to an alternating current (AC) or direct current (DC) power source, provides power to the data storage system 120 during normal operation. The backup power source is configured to provide temporary power to the data storage system 120 when primary power is interrupted or lost unexpectedly. The backup power source may include one or more power storage devices. For example, the backup power source may include one or more capacitors, such as one or more onboard capacitors or super-capacitors to correspond to the claimed limitation].
As per claim 14, Cheng discloses wherein the first volatile memory unit is DRAM or MRAM [(Paragraphs 0016-0021 and 0023; FIGs. 1 and 2A) where the controller 130 includes a buffer 132, which may comprise volatile memory, such RAM, SRAM, DRAM, SDRAM, etc. In some implementations, the buffer 132 may be external to the controller 130. The controller 130 may also include a data integrity module 134 configured to monitor and maintain the integrity of data stored in the data storage system 120 to correspond to the claimed limitation].
As per claim 15, Cheng discloses a storage device, comprising: a non-volatile storage unit, wherein a capacity of the non-volatile storage unit is divided into a plurality of zones [(Paragraphs 0016-0021; FIGs. 1 and 2A) wherein FIG. 1 depicts an example host system 110 operably connected to an example data storage system, according aspects of the subject technology. In the depicted example, the data storage system 120 (e.g., a solid-state drive) includes a controller 130, volatile memory 140, and a non-volatile solid-state memory array 150, where the flash devices of memory array 150 may be divided into blocks. Each data block may be further divided into data units. A "data unit" as described herein, may include a page of data. For example, each data block may be 128 kilobytes (K bytes) in size, and each data unit may be 4 kilobytes (K bytes) in size. In this example, each data block has 32 4 K byte data units. The data blocks may have other sizes besides 128 K bytes, including, but not limited, to 256 K bytes or 512 K bytes. For example, a 256 K byte data block may have 64 4 K byte data. units. The data units may also have other sizes besides 4 K bytes. For example, the data units may have any size that is a multiple of 1 K bytes or 2 K bytes to correspond to the claimed limitation], and wherein the non-volatile storage unit comprises a plurality of dies, each of the plurality of dies comprising a plurality of erase blocks [(Paragraphs 0016-0021; FIGs. 1 and 2A) wherein the Non-volatile solid-state memory array 150 may include multiple non-volatile devices (e.g., flash memory die). Memory array 150 may include multiple flash memory devices split among multiple channels. Each flash memory device may comprise one or more physical flash chips, or may comprise different numbers of flash chips. For example, within solid-state memory array 150, some of the flash memory devices may comprise one flash chip while others may comprise more than one flash chip, where the flash devices of memory array 150 may be divided into blocks. Each data block may be further divided into data units. A "data unit" as described herein, may include a page of data. For example, each data block may be 128 kilobytes (K bytes) in size, and each data unit may be 4 kilobytes (K bytes) in size. In this example, each data block has 32 4 K byte data units. The data blocks may have other sizes besides 128 K bytes, including, but not limited, to 256 K bytes or 512 K bytes. For example, a 256 K byte data block may have 64 4 K byte data. units. The data units may also have other sizes besides 4 K bytes. For example, the data units may have any size that is a multiple of 1 K bytes or 2 K bytes to correspond to the claimed limitation]; a first volatile memory unit comprising a plurality of ranks, wherein the plurality of ranks are divided into one or more sections; and a controller coupled to the non-volatile storage unit and the first volatile memory unit, the controller comprising a second volatile memory unit [(Paragraphs 0016-0021; FIGs. 1 and 2A) FIG. 1 depicts an example host system 110 operably connected to an example data storage system, according aspects of the subject technology. In the depicted example, the data storage system 120 (e.g., a solid-state drive) includes a controller 130, volatile memory 140, and a non-volatile solid-state memory array 150. Controller 130 or one or more components therein, may be configured to execute code or instructions to perform the operations and functionality described herein. For example, controller 130 may be configured to perform operations for managing request flow and address mappings, and to perform calculations and generate commands. Volatile memory 140 may comprise random access memory (RAM), static random-access memory (SRAM), dynamic random-access memory (DRAM), synchronous dynamic random-access memory (SDRAM), such as DDR3, or any combination thereof which inherits the features of a volatile memory unit comprising a plurality of ranks, wherein the plurality of ranks are divided into one or more sections. The non-volatile solid-state memory array 150 includes flash memory. Memory array 150 may include, according to various aspects, one or more flash integrated circuits, Chalcogenide RAM (C-RAM), Phase Change Memory (PC-RAM or PRAM), Programmable Metallization Cell RAM (PMCRAM or PMCm), Ovonic Unified Memory (OUM), Resistance RAM (RRAM), NANO memory (e.g., single-level cell (SLC) memory, multi-level cell (MLC) memory, or any combination thereof). NOR memory, EEPROM, Ferroelectric Memory (FeRAM), Magnetoresistive RAM (MRAM), other discrete NVM (non-volatile memory) chips, or any combination thereof. Data storage system 120 may further include other types nonvolatile and/or volatile storage, such as magnetic storage; The controller 130 includes a buffer 132, which may comprise volatile memory, such RAM, SRAM, DRAM, SDRAM, etc. In some implementations, the buffer 132 may be external to the controller 130. The controller 130 may also include a data integrity module 134 configured to monitor and maintain the integrity of data stored in the data storage system 120 to correspond to the claimed limitation], wherein the controller is configured to: receive one or more write commands to write data to one or more zones of the plurality of zones [(Paragraphs 0015, 0020, 0027-0029; FIGs. 1 and 2) wherein the controller 130 may be configured to receive data and/or storage access commands from a storage interface module 112 (e.g., a device driver) of a host system 110. Storage access commands communicated by the storage interface module 112 may include read and write commands issued by the host system 110. Read and write commands may specify a logical address (e.g., logical block addresses or LBAs) used to access the data storage system 120. The controller 130 may execute the received commands in the memory array 150 and the data storage system 120 maintains a journal which contains mapping information for a block. For example, the journal may contain logical-to-physical (and/or physical-to-logical) mapping information for a given block, and the journal may be used to track the host data written to the given block. The journal may include a history of host commands ordered chronologically, Journal data may be periodically flushed or written to the non-volatile solid-state memory array 150 to correspond to the claimed limitation]; determine when a majority of the ranks within each section of the one or more sections have been updated or written to; and copy at least one section of the one or more sections to the non- volatile storage unit when the determination is made that the majority of the ranks within the at least one section have been updated or written to [(Paragraphs 0023-0024, 0028-0031 and 0040-0044; FIGs. 1 and 2) wherein the buffer 132 or volatile memory 140 may be utilized as memory cache, such as a write cache buffer for the memory array 150. For example, data storage system 120 may cache a small amount of host data for various reasons, such as in order to improve write performance. In various implementations, data storage system 120 ensures integrity of host data, particularly in the event that the data storage system experiences a sudden or unexpected power loss. That is, data storage system 120 moves cached host data from the buffer 132 to the non-volatile memory 150, such that the data storage system 120 may further create metadata for incoming host data segments that includes a logical-to-physical mapping between the host data segments currently stored in a cached data unit within the memory cache, and a previously stored data unit of the host data in non-volatile memory array 150. The metadata may be cached with the host data segments in the memory cache, and then stored (e.g., with the host data) in the non-volatile memory array 150 when a host data unit is stored to the memory array to correspond to the claimed limitation].
Cheng does not appear to explicitly disclose update delta data associated with at least one zone of the one or more zones for each of the one or more write commands received in the second volatile memory unit, wherein delta data is updated for a particular zone each time a command is received to write data to the particular zone; copy the delta data associated with the at least one zone from the second volatile memory unit to the plurality of ranks of the first volatile memory unit.
 However, Lee discloses update delta data associated with at least one zone of the one or more zones for each of the one or more write commands received in the second volatile memory unit [(Paragraphs 0076) where Lee discloses that, based on no empty slot being in the plurality of slots of the first memory 120, the processor 110 may be configured to transfer data in the one slot of the plurality of slots of the first memory 120 to the second memory 130, and to transfer the parity data and/or the intermediate parity data stored in the second memory 130 into the one slot to correspond to the claimed limitation], wherein delta data is updated for a particular zone each time a command is received to write data to the particular zone [(Paragraphs 0076) where Lee discloses that, based on no empty slot being in the plurality of slots of the first memory 120, the processor 110 may be configured to transfer data in the one slot of the plurality of slots of the first memory 120 to the second memory 130, and to transfer the parity data and/or the intermediate parity data stored in the second memory 130 into the one slot to correspond to the claimed limitation]; copy the updated delta data associated with the at least one zone from the second volatile memory unit to the plurality of ranks of the first volatile memory unit [(Paragraphs 0076-0077) where Lee discloses that, based on no empty slot being in the plurality of slots of the first memory 120, the processor 110 may be configured to transfer data in the one slot of the plurality of slots of the first memory 120 to the second memory 130, and to transfer the parity data and/or the intermediate parity data stored in the second memory 130 into the one slot to correspond to the claimed limitation].
Cheng and Lee are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Cheng and Lee before him or her, to modify the method of Cheng to include the function of generating parity data on multi-stream write data and store the parity data in a first buffer and/or a second buffer of Lee because it will enhance data access.
The motivation for doing so would be [“ promoting efficiency use of limited resource of storage device in the storage system that supports multi-stream data” (Paragraphs 0005-0006 and 0048 by Lee)].
Therefore, it would have been obvious to combine Cheng and Lee to obtain the invention as specified in the instant claim.
As per claim 17, Cheng discloses one or more energy storage devices configured to provide power to the controller, wherein the controller is configured to use the power provided by the one or more energy storage devices to copy all data stored in the first volatile memory unit to the non- volatile storage unit upon experiencing a power failure event [(Paragraphs 0003 and 0031; FIGs. 1 and 2) wherein the data storage system 120 may include a primary power source 160 and a backup power source 170. The primary power source 160, which may be a power supply connected to an alternating current (AC) or direct current (DC) power source, provides power to the data storage system 120 during normal operation. The backup power source is configured to provide temporary power to the data storage system 120 when primary power is interrupted or lost unexpectedly. The backup power source may include one or more power storage devices. For example, the backup power source may include one or more capacitors, such as one or more onboard capacitors or super-capacitors to correspond to the claimed limitation].
As per claim 19, Cheng discloses wherein the second volatile memory unit is SRAM, wherein the first volatile memory unit is DRAM, and wherein the non- volatile storage unit is NAND memory [(Paragraphs 0015, 0018, 0023, 0050; FIG. 1) where the volatile memory includes RAM, SRAM, DRAM, SDRAM, etc. while the non-volatile memory includes NAND to correspond to the claimed limitation].
As per claim 20, Cheng discloses wherein the first volatile memory unit is MRAM [(Paragraphs 0015, 0018, 0023, 0050; FIG. 1) where the volatile memory includes RAM, SRAM, DRAM, SDRAM, MRAM, etc. to correspond to the claimed limitation].
Claims 2-4 and 13 are rejected under 35 U.S.C. 103(a) as being disclosed by Cheng/Lee, as applied to claim 1, and further in view of Kotzur et al. (US 2021/0096945), hereinafter Kotzur.
As per dependent claim 2, Cheng/Lee discloses the method of claim 1.  
Lee discloses wherein the controller is further configured to: copy previous delta data for the first zone from the first volatile memory unit to the second volatile memory unit upon receiving the one or more commands to write data to the first zone [(Paragraphs 0076-0077) where Lee discloses that, based on no empty slot being in the plurality of slots of the first memory 120, the processor 110 may be configured to transfer data in the one slot of the plurality of slots of the first memory 120 to the second memory 130, and to transfer the parity data and/or the intermediate parity data stored in the second memory 130 into the one slot to correspond to the claimed limitation].
Cheng/Lee does not appear to explicitly disclose update the previous delta data with the change log data in the second volatile memory unit.
However, Kotzur discloses update the previous delta data with the change log data in the second volatile memory unit [(Paragraphs 0111; FIGs. 3 and 9) where the RAID storage engine 304 in the RAID parity data storage device 206 d/300 may operate to perform an XOR operation 908 using the parity data 502 in its storage subsystem 306 and any of the interim parity data 612, 710, and/or 810 written to its first buffer subsystem 308 a in order to produce parity data 912, and then perform an overwrite operation 910 to overwrite the parity data 502 with the parity data 912 to correspond to the claimed limitation].
Cheng/Lee and Kotzur are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Cheng/Lee and Kotzur before him or her, to modify the method of Cheng/Lee to copy an old parity data to a buffer, generate a new parity, and update the old parity data with the new parity data of Kotzur because it will enhance data access.
The motivation for doing so would be [“ enabling a storage controller to scale with high performance RAID storage device while reducing the memory requirement for the storage controller” (Paragraph 0111-0113 by Kotzur)].
 Therefore, it would have been obvious to combine Cheng/Lee and Kotzur to obtain the invention as specified in the instant claim.
As per claim 3, Lee discloses wherein the controller is further configured to: copy the updated delta data from the second volatile memory unit to the first volatile memory unit [(Paragraph 0072; FIG. 1) where Lee teaches that, based on no empty slot being in the plurality of slots of the first memory 120, the processor 110 may be configured to transfer data in one slot of the plurality of slots of the first memory 120 to the second memory 130 to correspond to the claimed limitation]; and copy the updated delta data from the second volatile memory unit to the non-volatile storage unit [(Paragraph 0072; FIG. 1) where Lee teaches to store the generated parity data together with the data in the non-volatile memory 140 to correspond to the claimed limitation].
As per claim 4, Kotzur discloses wherein the controller is further configured to: track when the previous delta data has been updated with the change log data [(Paragraphs 0110-0111; FIGs. 6-8) where the RAID storage engine 304 in the RAID parity data storage device 206 d/300 may operate to perform an XOR operation 908 using the parity data 502 in its storage subsystem 306 and any of the interim parity data 612, 710, and/or 810 written to its first buffer subsystem 308 a in order to produce parity data 912, and then perform an overwrite operation 910 to overwrite the parity data 502 with the parity data 912 in its storage subsystem 306 to correspond to the claimed limitation].
Lee teaches copy the change log data to the non-volatile storage unit when the previous delta data has not yet been updated with the change log data [(Paragraphs 0031, 0056 and 0072; FIGs. 6-8) where Lee teaches that, based on no empty slot being in the plurality of slots of the first memory 120, the processor 110 may be configured to transfer data in one slot of the plurality of slots of the first memory 120 to the second memory 130; store the generated parity data together with the data in the non-volatile memory 140 to correspond to the claimed limitation].
As per claim 13, Lee discloses wherein the controller is further configured to: copy previous delta data associated with the at least one zone from the first volatile memory unit to the second volatile memory unit upon receiving the one or more commands [(Paragraphs 0076-0077) where Lee discloses that, based on no empty slot being in the plurality of slots of the first memory 120, the processor 110 may be configured to transfer data in the one slot of the plurality of slots of the first memory 120 to the second memory 130, and to transfer the parity data and/or the intermediate parity data stored in the second memory 130 into the one slot to correspond to the claimed limitation]; and generate change log data associated with the at least one zone for each of the one or more write commands received in the second volatile memory unit [(Paragraphs 0056-0059; FIG. 1) where Lee teaches where the processor 110, may be configured to first store the data chunk B14 in the first memory 120 and then generate the first parity data of the first data stream; [0059], a plurality of slots may be defined in the first memory 120 and configured to store the parity data and/or the intermediate parity data on the multi-stream data to correspond to the claimed limitation].
Cheng/Lee does not appear to explicitly disclose wherein updating the delta data associated with the at least one zone comprises updating the previous delta data with the change log data.
However, Kotzur discloses wherein updating the delta data associated with the at least one zone comprises updating the previous delta data with the change log data [(Paragraphs 0111; FIGs. 3 and 9) where the RAID storage engine 304 in the RAID parity data storage device 206 d/300 may operate to perform an XOR operation 908 using the parity data 502 in its storage subsystem 306 and any of the interim parity data 612, 710, and/or 810 written to its first buffer subsystem 308 a in order to produce parity data 912, and then perform an overwrite operation 910 to overwrite the parity data 502 with the parity data 912 to correspond to the claimed limitation].
Cheng/Lee and Kotzur are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Cheng/Lee and Kotzur before him or her, to modify the method of Cheng/Lee to copy an old parity data to a buffer, generate a new parity, and update the old parity data with the new parity data of Kotzur because it will enhance data access.
The motivation for doing so would be [“ enabling a storage controller to scale with high performance RAID storage device while reducing the memory requirement for the storage controller” (Paragraph 0111-0113 by Kotzur)].
 Therefore, it would have been obvious to combine Cheng/Lee and Kotzur to obtain the invention as specified in the instant claim.
Claim 9 is rejected under 35 U.S.C. 103(a) as being disclosed by Cheng/Lee, as applied to claim 8, and further in view of Jones et al. (US 9,239,781), hereinafter Jones.
As per dependent claim 9, Cheng/Lee discloses the method of claim 1.  
Cheng/Lee does not appear to explicitly disclose wherein the controller is further configured to copy the updated delta data from the first volatile memory unit to a parking section in the non-volatile storage unit.
However, Kotzur discloses wherein the controller is further configured to copy the updated delta data from the first volatile memory unit to a parking section in the non-volatile storage unit [(Column 9, lines 13-15 and Column 15, lines 21-26) where the The last instance of the erase blocks 408 at the end of one of the super blocks 502 can be written by the block control module 306. The last instance instance of the erase blocks 408 is the last block to be accessed in the order by which the erase blocks 408 in the super blocks 502 are written by the host system 108, where Jones teaches a typical RAID-5 configuration, in which parity is stored in the FLASH array until it needs to be updated, at which titre the parity data is buffered in volatile memory in the controller to correspond to the claimed limitation].
Cheng/Lee and Jones are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Cheng/Lee and Jones before him or her, to modify the method of Cheng/Lee to include the parking storage of Jones because it will enhance data access.
The motivation for doing so would be [“ provide improved performance by grouping of the memory devices 110 that are controlled in parallel” (Column 7, lines 60-62  by Jones)].
 Therefore, it would have been obvious to combine Cheng/Lee and Jones to obtain the invention as specified in the instant claim.
Claim 10 is rejected under 35 U.S.C. 103(a) as being disclosed by Cheng/Lee, as applied to claim 8, and further in view of Kimura et al. (US 6,968,059), hereinafter Kimura.
As per dependent claim 10, Cheng/Lee discloses the method of claim 1.  
Cheng/Lee does not appear to explicitly disclose wherein the predetermined amount of time is about 20 seconds.
However, Kimura discloses wherein the predetermined amount of time is about 20 seconds [(Column 5, lines 8-19) where the controller unit 35, in response to the operation triggering the video and audio recording by the user of the video information generating apparatus 100, may direct the video encoder 23 and audio encoder 33 to start operating and stop in a predetermined period of time (for example, 5 to 20 seconds) to correspond to the claimed limitation].
Cheng/Lee and Kimura are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Cheng/Lee and Kimura before him or her, to modify the method of Cheng/Lee to include the predetermined time of 20 seconds for operations of Kimura because it will enhance data access.
The motivation for doing so would be [“ provide automatic data transfer from the distribution server to a receiver” (Column 11, lines 36-38  by Kimura)].
 Therefore, it would have been obvious to combine Cheng/Lee and Kimura to obtain the invention as specified in the instant claim.
Claim 11 is rejected under 35 U.S.C. 103(a) as being disclosed by Cheng/Lee, as applied to claim 8, and further in view of Subramanian et al. (US 2005/0022078), hereinafter Subramanian.
As per dependent claim 11, Cheng/Lee discloses the method of claim 1.  
Cheng/Lee does not appear to explicitly disclose wherein each of the one or more sections is copied to the non-volatile storage about once per minute.
However, Subramanian discloses wherein each of the one or more sections is copied to the non-volatile storage about once per minute [(Paragraph 0018) where the copy interval may be set at once per minute; alternatively, the copy interval could vary between two to five minutes to correspond to the claimed limitation].
Cheng/Lee and Subramanian are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Cheng/Lee and Kotzur before him or her, to modify the method of Cheng/Lee to copy data every one minute of Subramanian because it will enhance data access.
The motivation for doing so would be [“ solution that is able to test the memory device to determine if the uncorrectable error is due to a physical problem with the memory device, or due to a random transient event” (Paragraph 0006 by Subramanian)].
 Therefore, it would have been obvious to combine Cheng/Lee and Subramanian to obtain the invention as specified in the instant claim.
Claims 16 and 17 are rejected under 35 U.S.C. 103(a) as being disclosed by Cheng/Lee, as applied to claim 15, and further in view of Li et al. (US PGPUB 2019/0065087), hereinafter Li.
As per dependent claim 16, Cheng/Lee discloses the storage device of claim 1.  
Cheng/Lee does not appear to explicitly disclose wherein each of the one or more sections stores data for about 1 zone to about 5 zones.
However, Li discloses wherein each of the one or more sections stores data for about 1 zone to about 5 zones [(Paragraph 0044; Fig.11) where FIG. 11 shows a data structure 1100 illustrating an exemplary method for implementing the logical powering off process. The data structure 1100 corresponds to a DRAM 104 comprising a rank 0 and a rank 1. Each rank comprises a plurality of banks 0-7. Rank 0 has a size of 4 GB allowing for 512 KB per balloon. Rank 1 has a size of 2 GB allowing for 256 KB per balloon. Row 1102 identifies a balloon identifier for each balloon in the system 100. Row 1104 identifies the status of the corresponding banks. For each bank that is on, the cells in rows 1106, 1108, 1110, and 1112 identify the size of the pages (in Kbytes) to be cleaned up from the corresponding balloon. The kernel comprises a balloon population map 1160, which comprises each of the balloon devices and the size of active pages based on the outcome of step 1040 (e.g., subtract the size of the pages for applications that can be killed and the size of file cache to be dropped without considering the balloons that have non-movable pages). In the example showed in map 1160, balloon #1 has non-movable pages and, therefore, is not to be powered off. The memory monitor module 128 checks the RAM partition table 860 (FIG. 8c) to get the DRAM topology, and maps the balloons to various options for powering off. Map 1180 illustrates various exemplary logical power off options. The mapping for PAAR (Partial Array Active Refresh) may have many possible combinations of which balloon to be powered off according to actual run time memory occupation. The memory monitor module 128 may decide to only select the balloon devices that have a size to be cleaned up smaller than indicated in the configuration parameter 819 (e.g., a MAX % of memory to shrink in a balloon for the PAAR option when the parameter is configured as 50% as shown in map 1180) to correspond to the claimed limitation].
Cheng/Lee and Li are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Cheng/Lee and Li before him or her, to modify the method of Cheng/Lee to include the DRAM partitions of Li because it will enhance data access.
The motivation for doing so would be [“ execute a power saving feature on the power saving memory balloon while in the memory power saving mode” (Paragraph 0005 by Li)].
 Therefore, it would have been obvious to combine Cheng/Lee and Li to obtain the invention as specified in the instant claim.
As per claim 18, Li discloses wherein each of the one or more sections comprising about 1 rank to about 10 ranks [(Paragraphs 0039 and 0044; Figs. 8b and 11) where FIG. 8b illustrates an exemplary method 840 for the boot time initialization phase. At step 842, the system 100 initializes the platform, including, for example, the DRAM controller 114 and the DRAM 104. The DDR device configuration may be discovered (e.g., the number of ranks, how the memory device row(s), bank(s), column(s) map to the software view of the physical address, device feature(s) support, etc.). At step 844, the system 100 may enable only a portion of the available DRAM available, if the configuration parameter 811 indicates as such. At step 846, the boot stage software may pass the information to HLOS 122 for runtime usage. FIG. 8c illustrates an exemplary RAM partition table format 860, which generally provides a mapping between physical address and DDR configuration. Referring again to FIG. 8b, at step 848, the HLOS 122 may receive the information from the RAM partition table 860 (FIG. 8c), and create a list 880 (FIG. 8d) of balloon devices based on, for example, the DRAM device's feature support granularity for power feature operation. It should be appreciated that each address range of a memory balloon may be one which the DRAM controller 114 is capable of power saving (e.g., rank, deep power down (DPP), partial array self refresh (PASR), or other granularity if supported). Each address range maps to a balloon device. It should be further appreciated that the memory balloon device may be initialized with an initialization flag that indicates the corresponding balloon is only for movable pages, and that the identifiers of the balloon devices are in sequence with the level of memory power consumption. For example, when all the balloon devices are powered off and the system 100 needs to power on more memory, powering on balloon #1 does not consume more power than powering on balloon #2. In this manner, when parameter 815 (FIG. 8a) is configured to allow conversion of balloon devices, and the system 100 decides to convert a balloon device from only allowing movable page to also allowing non-movable pages, balloon #1 may be a preferred target for conversion to correspond to the claimed limitation].

Pertinent Prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tokusho et al., USPGPUB 2012/0159112– teaches computer system management apparatus and management method.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GEBRIL whose telephone number is (571)270-1857.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm.ALT. Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2857. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMED M GEBRIL/Primary Examiner, Art Unit 2135